Citation Nr: 0336000	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  01-03 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to additional nonservice-connected disability 
pension benefits for two of the veteran's children.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In October 2001, the veteran and his friend testified at a 
video-teleconference, before the undersigned Member of the 
Board.  During the hearing, the veteran presented addition 
evidence, along with a signed waiver of RO jurisdiction of 
that evidence.  See 38 C.F.R. § 20.1304 (2001).  

The Board also notes that, in a March 2001 letter to the RO 
and at his video-teleconference, the veteran raised the issue 
of increased benefits for another child, F., who is not 
involved in the issue currently before the Board.  Hence, 
that issue is being referred to the RO for appropriate 
action.  

In a March 2002 decision, the Board denied the veteran 
entitlement to additional nonservice-connected disability 
pension benefits for two of his children.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).  

In an April 2003 order, the Court granted the parties' Joint 
Motion for Remand of the Board's March 13, 2002, decision.  
Pursuant to the actions requested in the Joint Motion, the 
Court vacated the Board's decision and remanded the issue of 
entitlement to additional nonservice-connected disability 
pension benefits for two of the veteran's children to the 
Board for issuance of a readjudication decision that takes 
into consideration and is in compliance with the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  




REMAND

In the March 2002 decision, the Board addressed the VCAA and 
noted that the March 2001 Statement of the Case, provided to 
both the veteran and his representative, specifically 
satisfied the requirement at § 5103 of the new statute in 
that it clearly notified the veteran and his representative 
of the evidence necessary to substantiate his claim.  
Additionally, the Board found that the duties to assist 
provided under the new statute at § 5103A had also been 
fulfilled in that all evidence and records identified by the 
veteran as plausibly relevant to his pending claim had been 
collected for review and associated with the claims folder; 
and the veteran and his friend had presented testimony at a 
video-teleconference with the undersigned.  As such. no 
further assistance was necessary to comply with the 
requirements of the new legislation, or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

The parties' Joint Motion argues that, although the Board 
concluded VA had satisfied the duty to notify, in that the 
veteran was provided with an explanation of the VCAA, a 
listing of the pertinent regulations, and an explanation as 
to why his claim was denied, he was never provided notice of 
what evidence or information was missing from his claim, and 
what part of that missing evidence or information VA would 
seek on his behalf, and which part he would need to get on 
his own.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (decided subsequent to the Board's March 2002 
decision).  

The aforementioned Joint Motion also argues that VA failed to 
adequately discuss the amended duty to notify with respect to 
the veteran's claim.  Specifically, VA failed to discuss the 
provision that the required notice to the veteran of the 
information and evidence necessary to substantiate his claim, 
indicate what portion of any such information or evidence is 
to be provided by which party and failed to discuss whether 
the documents that it referenced, or any other document in 
the record, satisfied that requirement, citing Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (also decided 
subsequent to the Board's March 2002 decision).  Hence, 
Hence, because VA failed to adequately address the newly 
amended duty to notify requirements, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See 
Quartuccio, 16 Fed. App. at 187; Charles, 16 Vet. App. at 
373-74.  

Recent decisions of the Federal Court in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003), and in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003) have also addressed 
shortcomings of VA in its application of VCAA.  

In May 2002, the veteran submitted additional argument and 
evidence directly to the Board.  This evidence essentially 
consists of notarized statements from his spouse and child, 
along with copies of receipts for goods/services paid, which 
have not been reviewed by the RO.  The decision of the 
Federal Circuit Court, in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d at 1339, does not 
prohibit the Board from developing evidence in a case on 
appeal before the Board, provided the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in VA.  See VAOPGCPREC 1-
2003.  In the veteran's case, a written waiver of initial 
consideration by the veteran did not accompany the submission 
of the above-mentioned additional evidence.  The RO must 
review and consider the recently received additional evidence 
and argument.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the appellant a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (lay or other evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing the 
entitlement at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The RO is to undertake the following 
development:  The schools attended by the 
minor children of the veteran are to be 
contacted.  They should be requested to 
provide copies of the school records 
listing the addresses and guardian of 
record for each child for the time period 
in question.  Any records received should 
be associated with the claims folder.

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Thereafter, the RO should 
readjudicate this claim, to include the 
recently submitted evidence.  If this 
evidence is duplicative of evidence 
previously submitted, this should be 
noted by the RO.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


